Citation Nr: 0531531	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for claimed irritable 
bowel syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for fibromyalgia 
claimed as joint and muscle aches, to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a claimed disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for a claimed 
respiratory disorder, to include as due to an undiagnosed 
illness.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee disability.  

6.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1986 to January 
1992.  He returned to active service in April 2002, and 
continues to serve as of the writing of this decision.  

This matter was previously before the Board in January 2002, 
but was remanded for additional development.  The issues 
included on remand were those of service connection for post-
traumatic stress disorder and service connection for urinary 
complaints, to include as due to an undiagnosed illness.  
Service connection for these disabilities was subsequently 
granted by the RO.  This represents a full grant of the 
benefits sought by the veteran, and these issues are no 
longer on appeal to the Board.  

As noted hereinabove, the veteran has returned to active duty 
since the issuance of the January 2002 remand.  However, this 
does not affect any of the veteran's claims that are 
currently on appeal.  

Moreover, while the veteran is unable to simultaneously 
receive active duty pay and compensation, there may be some 
instances in which he is entitlement to choose which he would 
rather receive.  

Therefore, the Board will proceed with the veteran's appeals 
in the same manner it would address those of any other 
veteran.  See VAOPGCPREC 10-2004.  


FINDINGS OF FACT

1.  The veteran is shown to have begun to experience diarrhea 
during active service; had continued treatment after service, 
and to have a current diagnosis of irritable bowel syndrome.  

2.  The veteran had service in Southwest Asia during the 
Persian Gulf War.  

3.  The veteran began to experience fibromyalgia and chronic 
fatigue shortly after discharge from active service; these 
symptoms have continued to the present day, and have not been 
attributed to any conclusive pathophysiology or etiology.  

4.  There is no medical evidence to show that the veteran has 
a current respiratory disability.  

5.  The veteran's right knee disability is productive of no 
more than slight impairment, without loss of motion or X-ray 
evidence of arthritis.  

6.  The veteran held several full time jobs between 1992 and 
2002; he voluntarily returned to active military duty in 
April 2002 and continues to serve on active duty.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by irritable bowel 
syndrome is due to disease that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).  

2.  The veteran's disability manifested by fibromyalgia and 
chronic fatigue is due to an undiagnosed illness or other 
disease that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  

3.  The veteran is not shown to have a respiratory disability 
due to an undiagnosed illness or other disease or injury that 
was incurred in or aggravated by active service, nor may any 
be presumed to have been incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a including 
Diagnostic Codes 5257, 5260, 5261 (2004).  

5.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met.  §§ 3.321(b)(1), 3.340, 3.341, 
4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board notes that as the veteran's appeals for service 
connection for irritable bowel syndrome, fibromylagia, and a 
disorder manifested by fatigue have been resolved in his 
favor, no discussion of the duty to notify and assist in 
these claims is required, as any failure in these matters did 
not result in prejudice to the veteran's claims.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letter dated in 
November 2002.  The notice included the type of evidence 
needed to substantiate the claims for service connection, an 
increased evaluation, and a total rating based on 
unemployability.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Page four of this letter requested that the veteran inform VA 
about any additional information or evidence he wished to be 
obtained, which would have notified him to submit any 
relevant evidence in his possession.  

The claim was not adjudicated until over one year from the 
date of the notice.  An April 2005 Supplemental Statement of 
the Case contained a copy of 38 C.F.R. § 3.159, including the 
request that the veteran submit any relevant evidence in his 
possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the action of the RO described hereinabove, cured the 
error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  

The veteran had over a year to submit additional evidence, 
and actually submitted many medical records and statements.  
The RO readjudicated the veteran's claim in March 2005, well 
over a year after the receipt of the notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  For this reason, the 
veteran has not been prejudiced by the timing of the notices 
and no further development is needed to ensure VCAA 
compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  


Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The record indicates that the 
veteran was afforded VA examinations and VA opinions were 
obtained as requested by the January 2002 remand.  

All identified VA and private medical records have been 
obtained, as have records from the Social Security 
Administration.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of VCAA have 
been complied with.   


II. Service Connection

The veteran contends that he has developed several 
disabilities due to his service in the Persian Gulf, 
including a respiratory disability, irritable bowel syndrome, 
fibromylagia, and chronic fatigue.  His personnel records 
indicate service in Southwest Asia during the Persian Gulf 
War.  

The pertinent laws and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following):  (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).  


Irritable Bowel Syndrome

The veteran's service medical records show that the veteran 
was seen for complaints of diarrhea and other abdominal 
complaints on several occasions.  His symptoms were 
attributed to a viral syndrome in November 1986 and August 
1989.  However, persistent diarrhea was noted in April 1989.  

The February 1990 records note that the veteran was treated 
for resolving gastroenteritis, without nausea since the 
previous day.  The discharge examination was negative for 
diagnoses or complaints of a gastrointestinal disability.  

Post service medical records show that the veteran continued 
to receive treatment for diarrhea.  December 1993 records 
show that the veteran had diarrhea as well as questionable 
weight loss.  He sought treatment for his complaints on a 
regular basis from December 1993 up until the present time, 
and has undergone extensive testing and examination.  
Diagnoses have included irritable bowel syndrome.  

The veteran was afforded a VA gastrointestinal examination in 
August 2004.  The claims folder was reviewed in conjunction 
with the examination, and the history of treatment and 
extensive work-ups for the veteran's complaints were noted.  
Following the examination, the diagnoses and assessment was 
of improved gastrointestinal symptoms compatible with an 
irritable bowel syndrome.  

The Board finds that entitlement to service connection for 
irritable bowel syndrome is supported by the evidence.  
Although the veteran did not receive a diagnosis for this 
disability during active service, his symptoms began in 
service, have continued since discharge, and the most recent 
VA examination diagnosed gastrointestinal symptoms compatible 
with irritable bowel syndrome.  

The Board finds that this constitutes the continuity of 
symptomatology required to show the existence of chronic 
irritable bowel syndrome.  At this juncture, the Board notes 
that the veteran's initial complaints in service were 
recorded prior to his deployment to the Persian Gulf region, 
which tends to indicate that his irritable bowel syndrome was 
not due to service in that region.  

Therefore, the Board finds that service connection for 
irritable bowel syndrome on a direct basis is merited.  


Fibromylagia and Fatigue

The post service medical records indicate that the veteran 
has been seen for consistent complaints of muscle and joint 
pains on many occasions.  He has also complained of fatigue 
on some examinations.  

An August 2004 report indicates that the veteran was afforded 
a VA examination for fibromyalgia in July 2004.  The veteran 
was reported to have developed symptoms of generalized 
musculoskeletal pains in October 1991 while still on active 
duty.  He described his symptoms as being diffuse, aching, 
and throbbing in nature, and involved his shoulders, neck, 
low back, hands, and feet.  The pain was aggravated by 
relatively minor physical activity.  

The veteran said that he worked eight hours a day, and spent 
the other 16 either resting or sleeping.  He had been 
prescribed several medications for fibromyalgia.  

On examination, there was no synovitis, deformity, or loss of 
range of motion.  The veteran was slow and somewhat 
purposeful in moving from the chair to the examining table.  
Tender points were noted bilaterally at the occiputs, 
supraspinatus insertions, posterior cervical spine, 
sacroiliac regions, lateral epicondyles, and lateral hips, 
which were all areas associated with tender points of 
fibromyalgia.  

Also at the July 2004 examination, the veteran related the 
onset of fatigue to his return from the Persian Gulf, and 
said it began about two months after his discharge.  The 
onset was acute, and he also experienced low-grade 
temperatures.  

The veteran said that he felt sapped, and he could no longer 
do simple things such as cut his grass or lift his children 
due to fatigue and weakness.  The examiner believed that the 
veteran met the criteria for chronic fatigue syndrome.  

The Board finds that the veteran's fibromyalgia and chronic 
fatigue syndrome merit entitlement to service connection for 
a medically unexplained chronic multisymptom illness.  

Although the July 2004 VA examiner did not provide a clear 
diagnosis of fibromyalgia, he noted that the locations of the 
veteran's pain were consistent with such a diagnosis.  

Furthermore, the same examiner believed that the veteran met 
the criteria for chronic fatigue syndrome.  These two 
symptoms are among those used to define a medically 
unexplained chronic multisymptom illness.  Service connection 
for such an illness may be established under 38 C.F.R. § 
3.317.  

Therefore, as the evidence shows that the veteran's 
fibromyalgia and fatigue began shortly after his return from 
the Persian Gulf, that he continues to experience these 
symptoms, and that they have not been attributed to any 
conclusive pathophysiology or etiology, entitlement to 
service connection for a medically unexplained chronic 
multisymptom illness is established.  


Respiratory Disability

The service medical records are negative for respiratory 
complaints, and for a diagnosis of a respiratory disability.  
The discharge examination was also negative for relevant 
findings.  

The post service medical records show that the veteran has 
occasionally been seen for respiratory complaints.  

A May 1996 chest X-ray was normal, but a May 1997 letter from 
a VA doctor notes that the veteran's symptoms have included 
new asthma and chest congestion in a nonsmoker, and that he 
had been on bronchodilators from 1993 to the present.  
However, a March 1998 Persian Gulf Syndrome symptom list did 
not include any respiratory symptoms.  

The veteran underwent a VA respiratory examination in July 
2004.  The veteran denied exertional shortness of breath, 
cough, sputum production, or significant weight change.  
There was no history of allergic disorder.  

Following the examination, the examiner said that there was 
no specific physical abnormality relative to the 
cardiopulmonary examination.  A chest X-ray study was normal, 
as were pulmonary function tests.  The examiner summarized by 
saying that there was no significant pulmonary disorder or 
impairment at the present time.  

The Board finds that entitlement to service connection for a 
respiratory disability is not warranted.  Although the 
veteran has been seen for complaints that included 
respiratory difficulties on several occasions after discharge 
from service, more recent medical records have not 
demonstrated continued treatment.  

Moreover, the July 2004 VA examination was negative for a 
pulmonary disorder.  We note that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).  

Therefore, as the evidence does not show that the veteran has 
a current chronic respiratory disability, his claim may not 
be granted.  


II. Evaluation of Right Knee

The veteran contends that the 10 percent evaluation currently 
assigned to his right knee disability is inadequate to 
reflect its current level of severity.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The record indicates that service connection for a right knee 
disability was established in a November 1992 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective in January 1992.  A March 1994 rating 
decision increased the evaluation for this disability to the 
current 10 percent level, effective in March 1994.  

The veteran's disability is evaluated under the rating code 
for other impairment of the knee.  Impairment of the knee 
resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
Joints that are actually painful, unstable, or malaligned due 
to healed injury were to be recognized as entitled to at 
least the minimum compensable rating for the joint.  

In a precedent decision, the Acting General Counsel of the VA 
stated that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not appear to involve 
limitation of motion, and another diagnostic code predicated 
upon limitation of motion may be applicable, the other 
diagnostic code must be considered.  

For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 
to warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be 
compensable but must at least meet the criteria for a no 
percent rating.  

A separate rating for arthritis could also be established 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  Therefore, the Board will also 
consider whether or not the veteran is entitled to separate 
evaluations for his right knee disability based on limitation 
of motion.  

The September 1993 records show that the right knee had full 
range of motion, and was stable to stress.  

A March 1994 VA examination report shows that the veteran was 
apparently ambulating with an antalgic gait.  On examination, 
there was minimal mediolateral collateral ligament laxity, 
but positive grinding test.  There was painless range of 
motion from zero to 105 degrees, and 4.5 to 5/5 muscle 
strength.  

At a September 1994 VA examination, the veteran was noted to 
have undergone arthroscopic surgery in July 1994.  The right 
knee had minor pain and patellar tenderness with no apparent 
deformity.  

There was minimal tenderness in patellar compression, and 
minimal lateral collateral ligament laxity.  The range of 
motion was from zero to 135 degrees, and was painless.  
Muscle strength was 5/5.  An X-ray study was normal. 

The veteran complained of chronic pain and gait change in 
July 1995.  The veteran stated he had been limping, and that 
he had a cane at home.  On examination, there was no evidence 
of a limp.  The findings were suggestive of chrondromalacia.   

X-ray studies of the right knee conducted in October 1995 and 
July 1996 were normal.  

July 1997 treatment records show that the veteran was seen 
with complaints of right knee discomfort.  On examination, 
there was full range of motion, and the knee was stable on 
varus/valgus testing.  The assessment was that of knee 
discomfort but no specific etiology on examination.  

The veteran underwent a VA examination of his right knee in 
July 2004.  He gave a history of arthroscopic surgery in 1993 
which significantly improved his pain, but he continued with 
some achy type pain, aggravated by change in the weather or 
squatting.  He said that there was no instability or giving 
way, and no history of flare-ups.  

On examination, flexion was from zero to 140 degrees, and 
full extension was noted.  He was stable on all testing.  
There was a positive patellar grind test with a small amount 
of crepitus.  Muscle strength was 5/5 in all tested muscles.  

An X-ray study of the right knee was normal, with no 
osteoarthritis noted.  The impression was that of mild 
patellofemoral arthritis of the right knee.  

The Board finds that entitlement to an increased evaluation 
for a right knee disability is not merited.  Although the 
veteran was noted to have minimal laxity in September 1994 
and earlier, no instability of the right knee has been shown 
since that time.  

In July 2004, the veteran stated that he did not experience 
instability or giving way, and all testing was stable.  
Although the veteran continues to have complaints of aching 
and pain, all range of motion testing was noted to be pain 
free, and muscle strength was 5/5.  

Therefore, even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.59, the veteran's right knee 
disability is not productive of greater than slight 
impairment, which results in a continuation of the 10 percent 
evaluation currently in effect.  

The Board has considered a separate evaluation for limitation 
of motion of the right knee, but this is not demonstrated by 
the evidence.  The 1994 records indicate a small loss of 
flexion, but this was apparently before the veteran's 
arthroscopic surgery.  

The veteran's range of motion was from zero to 135 degrees 
and pain free in September 1994, was described as full in 
July 1997, and was from zero to 140 degrees in July 2004.  
Normal range of motion is from zero to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  Therefore, as there range of 
motion is currently full, and at no time met the criteria for 
a zero percent evaluation under 38 C.F.R. § 4.71a, Codes 5260 
or 5261, a separate rating is not established.  VAOPGCPREC 9-
98.  

Similarly, the Board has considered entitlement to a separate 
evaluation based on arthritis and painful motion, but this is 
also not supported by the evidence.  The July 2004 examiner 
included a diagnosis of mild patellofemoral arthritis of the 
right knee, but an X-ray study conducted at that time was 
normal.  All previous X-ray studies of the right knee were 
also negative for arthritis.  Arthritis must be established 
by X-ray findings.  See 38 C.F.R. § 4.71a, Code 5003.  

Therefore, as there is no X-ray evidence of arthritis of the 
right knee, a separate evaluation is not merited.  VAOPGCPREC 
9-98.  


II. Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If the appropriate rating under the pertinent diagnostic code 
of the rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. § 
4.16(b).  

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At this juncture, the Board notes that in appeals such as 
this one, in which the Board grants entitlement to service 
connection for a new disability and an appeal for a total 
compensation rating based on unemployability is still pending 
that cannot immediately be allowed based on the evidence of 
record, the usual procedure would be to remand the appeal for 
a total rating based on unemployability to the RO so that the 
effects of the new service connected disability on the claim 
can be considered.  

However, given the unique facts in this case, the Board finds 
that it can proceed with consideration of the veteran's 
appeal without fear of prejudice to his claim.  

The fact that makes this case unique is that the veteran 
voluntarily returned to active duty military service in April 
2002, and continues to serve on active duty.  

Moreover, a March 2005 letter from the United States Coast 
Guard states that the veteran is currently serving on an 
indefinite enlistment contract.  The medical records prior to 
April 2002 indicate that while the veteran had difficulty 
with employment, he held several jobs during this period.  
May 1997 records state that the veteran had worked at a K-
mart until March 1996.  January 1999 records show that the 
veteran was working full time in the human resources 
department of a retail store.  He returned to active duty as 
a recruiter for the reserves in April 2002, and joined the 
Coast Guard in November 2002.  

The difficulty with the veteran's employability is reflected 
by the evaluations assigned to his disabilities during this 
time, but the fact that the veteran was able to hold full 
time jobs, coupled with the fact that the veteran is and has 
been an active duty member of the military since April 2002 
clearly shows that he is employable.  

Therefore, a total rating based on unemployability due to 
service connected disabilities may not be awarded.  §§ 
3.321(b)(1), 3.340, 3.341, 4.16.  



ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for a medically unexplained chronic 
multisymptom illness characterized by fibromyalgia and 
chronic fatigue is granted.  

Service connection for a respiratory disability, to include 
as due to an undiagnosed illness, is denied. 

An evaluation in excess of 10 percent for the service-
connected right knee disability is denied. 

A total rating based on individual unemployability due to 
service-connected disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


